Citation Nr: 0623672	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left tarsal navicular with pes planus, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

Pursuant to 38 U.S.C.A § 7107, the Board granted a motion to 
advance the veteran's case on the Board's docket. 


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum rating 
provided for left ankle fracture residuals.  The left ankle 
disability is negative for evidence of ankylosis or malunion 
of the tibia and fibula, and does not result in loss of use 
of the left foot.

2.  The veteran has not submitted evidence tending to show 
that his left ankle disability is unusual, requires frequent 
periods of hospitalization, or causes unusual interference 
with work other than that contemplated within the evaluation 
standards in the Rating Schedule.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
fracture residuals of the left tarsal navicular with pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the veteran was 
provided notice consistent with the VCAA, prior to the 
initial RO decision in August 2004.  

In an April 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Thus, 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the increased 
rating claim has been appealed and is being denied herein, 
and since the effective date of the current award of 
compensation has been assigned retroactively to the date of 
the claim, there can be no possibility of any prejudice.  
Moreover, the veteran is represented by a congressionally 
chartered veterans service organization which is well aware 
of the VCAA and its requirements, and has not alleged any 
prejudicial defect in VA's notice or assistance in this 
matter.


B.  Factual Background

In a May 1955 rating decision, service connection was 
established for fracture residuals of the left tarsal with 
pes planus, and a 10 percent evaluation was assigned.  

The veteran filed a claim for increase in January 2004.  In 
support of his claim is a May 2004 VA examination report.  
The examiner noted the veteran's history of left ankle 
fracture in service in the early 1950s.  Pes planus has also 
been diagnosed, although the veteran has denied having that 
condition.  The veteran complained that his job as a florist 
produced increasing pain, weakness, and stiffness in the left 
ankle.  He said that prolonged standing and walking would 
produce pain, but he did not require any assistive devices.  
Treatment consisted of Advil and arch supports.  

On examination there was no evidence of edema, varicosities, 
or muscle atrophy.  Peripheral pulses were normal and leg 
length was equal on both sides.  The veteran's gait and 
posture were both normal.  Examination of the left ankle 
revealed an enlargement over the dorsum of the left foot, 
immediately distal to the ankle mortise.  Dorsiflexion 
produced pain at 20 degrees on the left and plantar flexion 
was entirely normal, at 0 to 45 degrees.  The examiner noted 
that the "Deluca issue" involving the left ankle was 
predominantly pain, but fatigue and lack of endurance were 
also an issue.  There was no ankylosis of the ankle joint.  
X-rays of the left ankle showed advanced arthritic changes at 
the talonavicular joint, with changes suggestive of avascular 
necrosis or post-traumatic changes in the navicular bone.  

Examination of the left foot revealed painful motion, with a 
slightly flat foot.  There were hammertoes on the fourth and 
fifth toes of the left foot, and slight hallux valgus of the 
great toe.  There were no other abnormalities of the foot.  

In a May 2004 lay statement, the veteran reported that over 
the years his pain had increased substantially and was now 
constant.  The ankle had become very unstable and stiff at 
times, and in the past six months he had fallen twice.  He 
also reported that his profession as a florist required him 
to be on his feet, and that by the end of the day his ankle 
was painful and troublesome enough to result in a limp.  The 
strain also caused pain in his knees and hips, and also 
caused difficulty sleeping.  

In an August 2004 rating decision the RO increased the 
disability rating from 10 percent to 20 percent.  

The remaining evidence of record includes a June 2005 
statement from the veteran's treating physician who noted the 
veteran's left ankle pain had increased in recent years and 
now caused difficulty walking and unsteadiness.  He noted 
that the veteran has considered leaving his job as a florist 
because he was unable to remain on his feet for several hours 
at a time.  

In January 2006, the RO increased the disability rating to 30 
percent.  

C.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

The Board notes that when the 30 percent disability rating 
for the left ankle was assigned in January 2006, it was 
evaluated under Diagnostic Codes (DC) 5010 for traumatic 
arthritis, and by analogy under DC 5284 (for other injuries 
of the foot).  

Traumatic arthritis is rated as degenerative arthritis under 
the Rating Schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under DC 5003, degenerative arthritis, if established 
by X-ray findings, is to be rated under the appropriate 
diagnostic code on the basis of limitation of motion of the 
affected joint, if limitation of motion has been shown.  

Under DC 5284, a 10 percent evaluation is warranted for a 
moderate foot injury, a 20 percent evaluation is assigned for 
moderately severe foot injury, and a 30 percent evaluation is 
assigned for severe foot injury.  See 38 C.F.R. §§ 4.20, 
4.71.  

The Board notes that the veteran is currently receiving the 
maximum schedular rating DC 5284 will allow.  Therefore, a 
disability rating in excess of 30 percent requires evidence 
showing loss of use of the foot.  38 C.F.R. § 4.17a (2005).  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation at the site of the election below the 
knee with use of a suitable prosthesis; the determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc. could be 
accomplished equally well with an amputation stump and 
prosthesis.  38 C.F.R. §§ 3.350, 4.63.

Taking into account the medical evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the service-connected 
left ankle fracture residuals.  In this case, the veteran's 
left ankle disability shows minimal symptomatology.  There is 
no objective indication that the veteran has sought or 
received any regular treatment for his left ankle and he has 
not had any surgery.  Recent VA examination shows marked 
arthritic changes and complaints of pain with prolonged 
standing and ambulation.  The veteran complained that that he 
is easily fatigued and unable to maintain the required 
endurance on an extended basis, however, despite these 
symptoms, he remains fully ambulatory and functional.  The 
left ankle disability is not so severe as to necessitate the 
use of braces or other special devices.  Although X-ray 
evidence shows advanced arthritis, the examiner did not 
report any significant loss of motion of the ankle.  

It appears that the veteran was assigned his current 30 
percent rating by analogy, under DC 5284, for his complaints 
of painful motion and weakness in the left ankle.  In order 
to be entitled to a higher evaluation, the evidence would 
heve to show loss of use of the left foot.  This has not been 
demonstrated.  Despite the complaints of pain on motion, the 
evidence shows that the veteran was able to ambulate without 
the aid of a cane.  There remains full useful function of the 
left foot, and clearly the veteran would not be equally well 
served by amputation of his left foot and use of prostheses.  
Furthermore, no medical professional has described the 
veteran's disability as being manifested by an actual loss of 
use of the left foot, and thus a higher rating on such basis 
is not warranted.

The Board has considered increased evaluations under other 
applicable diagnostic codes, but finds no basis for granting 
the benefit sought.  Here we note that since 20 percent is 
the maximum schedular evaluation available pursuant to DC 
5271 for limitation of motion of the ankle, evaluation of the 
veteran's left ankle under this code would not provide for an 
evaluation in excess of that currently assigned.  

Significantly, the only other ankle-related diagnostic code 
with a maximum rating percentage above 30 percent is DC 5270, 
for ankylosis of the ankle.  However, the medical evidence 
does not show ankylosis of the ankle.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure" (citations omitted).  The 
veteran's left ankle is not immobile and, in fact, retains a 
substantial level of motion.  Moreover, no doctor has ever 
diagnosed him with ankylosis, nor has he complained of an 
inability to move his ankle.  Therefore, consideration of a 
rating under Diagnostic Code 5270 is not warranted.  Although 
a higher evaluation is provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, it is not applicable to this case, 
since the veteran's service-connected right ankle disability 
has not been shown to result in malunion or nonunion of the 
tibia and fibula.

Higher ratings may also be assigned for several other foot 
disabilities, if shown.  These are flatfoot (DC 5276), claw 
foot (DC 5278), and malunion or nonunion of the tarsal or 
metatarsal bones (DC 5283).  38 C.F.R. § 4.71a (2005).  
However, the medical evidence does not show that any of these 
conditions have been demonstrated and shown to be a 
manifestation of the service-connected left ankle disability, 
and the veteran does not claim that any of them are present.  

A 30 percent evaluation is the maximum schedular evaluation 
available for the veteran's left ankle, and a higher 
schedular rating is not available.  Therefore, the Board has 
considered an extraschedular rating.  In doing so, however, 
the Board finds that an extraschedular rating is not 
warranted since the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2005).  Specifically, there is 
no evidence that this disability alone interferes markedly 
with employment in a way not contemplated by the schedular 
rating.  Nor is there any evidence that the condition has 
caused repeated hospitalizations, or that there were any 
other exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  There is nothing 
unusual for an individual with an ankle disability being 
unable to perform manual labor or jobs requiring prolonged 
standing or walking, and some interference with employment is 
contemplated in the assigned evaluation for the left ankle.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level, and that a remand 
for consideration of an extraschedular evaluation is not 
warranted.

Although the Board sympathizes with the veteran's 
difficulties due to his left ankle disorder, we are 
constrained to abide by VA regulations.  Without ankylosis of 
the left ankle or loss of use of the left foot, he simply is 
not entitled to a schedular disability rating higher than 30 
percent.  He does not meet either criterion, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, as discussed above.

Thus, the current level of disability shown is encompassed by 
the rating assigned and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, an evaluation in excess of 30 
percent is not warranted.


ORDER

Entitlement to an evaluation higher than 30 percent for 
fracture residuals of the talar navicular with pes planus is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


